Case 19-22715-CMB      Doc 227    Filed 09/04/19 Entered 09/04/19 17:21:52   Desc Main
                                 Document      Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 5171 CAMPBELLS LAND CO., INC.,                Bankruptcy No. 19-22715-CMB

             Debtor,                           Chapter 11

 5171 CAMPBELLS LAND CO., INC.,                Document No.

             Movant,                           Related to Doc. No. 158
       vs.

 ELMHURST PROPERTIES, INC.,
 ASCENTIUM CAPITAL, LLC, IEMFS,
 Ltd. d/b/a GSG FINANCIAL, HITACHI
 CAPITAL AMERICA CORP., TRI STATE
 EQUIPMENT CO., INC., WESBANCO
 BANK, INC., STORE CAPITAL
 ACQUISITIIONS, LLC, STORE
 MASTER FUNDING XIII, LLC,
 US FOODS, INC., VISION FINANCIAL
 GROUP, INC., LED SOLUTIONS,
 PENNSYLVANIA DEPARTMENT OF
 REVENUE, THE NEW YORK
 DEPARTMENT OF TAXATION AND
 FINANCE, THE OHIO DEPARTMENT
 OF TAXATION and THE INTERNAL
 REVENUE SERVICE,

             Respondents.

 CERTIFICATION OF COUNSEL FOR ORDER OF COURT (A) APPROVING SALE OF
         PERSONALTY FREE AND CLEAR OF ALL LIENS, CLAIMS AND
  ENCUMBRANCES; AND (B) APPROVING ASSUMPTION AND ASSIGNMENT OF
         DEBTOR’S LAND LEASE WITH ELMHURST PROPERTIES, INC.

       The undersigned counsel hereby certifies that an Order of Court (A) Approving

 Sale of Personalty Free and Clear of All Liens, Claims and Encumbrances; and (B)

 Approving Assumption and Assignment of Debtor’s Land Lese with Elmhurst Properties,

 Inc., was agreed to by the Parties who filed Responses or Objections to the Proposed
Case 19-22715-CMB      Doc 227    Filed 09/04/19 Entered 09/04/19 17:21:52      Desc Main
                                 Document      Page 2 of 4


 sale with the exception of Marc Group, LLC, whose objection has been overruled and

 Reinhart Food Service, LLC, which expects to be able to consent prior to the hearing.

        [X] An agreed order and a redline version showing the changes made to the

 order originally filed with the court as an attachment to the motion is attached to this

 Certificate of Counsel as Exhibit A and Exhibit B respectively. Exhibit A to the agreed

 Order (the Amended and Restated Asset Purchase Agreement dated September 4,

 2019) is attached as Exhibit C hereto and a redline version of the Agreement is

 attached as Exhibit D hereto.



                                                Respectfully Submitted,



 Date: September 4, 2019                        /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                DAVID L. FUCHS
                                                PA I.D. #205694
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                Counsel for the Debtor
                                                223 Fourth Avenue, 4th Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
Case 19-22715-CMB       Doc 227    Filed 09/04/19 Entered 09/04/19 17:21:52   Desc Main
                                  Document      Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 5171 CAMPBELLS, LAND CO., INC.,                 Bankruptcy No. 19-22715-CMB

              Debtor,                            Chapter 11

 5171 CAMPBELLS LAND CO., INC.,                  Document No.

              Movant,                            Related to Doc. No. 158
       vs.

 ELMHURST PROPERTIES, INC.,
 ASCENTIUM CAPITAL, LLC, IEMFS,
 Ltd. d/b/a GSG FINANCIAL, HITACHI
 CAPITAL AMERICA CORP., TRI STATE
 EQUIPMENT CO., INC., WESBANCO
 BANK, INC., STORE CAPITAL
 ACQUISITIIONS, LLC, STORE
 MASTER FUNDING XIII, LLC,
 US FOODS, INC., VISION FINANCIAL
 GROUP, INC., LED SOLUTIONS,
 PENNSYLVANIA DEPARTMENT OF
 REVENUE, THE NEW YORK
 DEPARTMENT OF TAXATION AND
 FINANCE, THE OHIO DEPARTMENT
 OF TAXATION and THE INTERNAL
 REVENUE SERVICE,

              Respondents.

                              CERTIFICATE OF SERVICE

       I, Robert O Lampl, hereby certify, that on the 4th day of September, 2019, a true

 and correct copy of the foregoing CERTIFICATION OF COUNSEL FOR ORDER OF

 COURT (A) APPROVING SALE OF PERSONALTY FREE AND CLEAR OF ALL

 LIENS, CLAIMS AND ENCUMBRANCES; AND (B) APPROVING ASSUMPTION AND

 ASSIGNMENT OF DEBTOR’S LAND LEASE WITH ELMHURST PROPERTIES, INC.,

 was served upon the following (via electronic service):
Case 19-22715-CMB     Doc 227      Filed 09/04/19 Entered 09/04/19 17:21:52   Desc Main
                                  Document      Page 4 of 4


 Norma Hildenbrand
 Office of the U.S. Trustee
 1001 Liberty Avenue, Suite 970
 Pittsburgh, PA 15222

 Date: September 4, 2019                        /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                DAVID L. FUCHS
                                                PA I.D. #205694
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                Counsel for the Debtor
                                                223 Fourth Avenue, 4th Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
